Title: To James Madison from John Nicholas, 28 February 1816
From: Nicholas, John
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Geneva
                            28 feb. 1816
                        
                    
                    I think it proper to inform you that the court to which I belong has determined that they have no cognizance of the causes of the United States and that a considerable number which had been brought in that court were dismissed.
                    Although it was probable that I was one of those who have assented to laws which gave cognizance of such cases to the state courts, I had no hesitation, when called upon to decide the question, […] that Congress cannot give such a power and that the state courts cannot execute it. The unwillingness of the government to take on itself the odium of establishing a full judiciary and the readiness of it’s opponents to receive concessions in favor of the state governments I presume was the cause of it’s first passing in silence, and the same causes and the authority of precedent have kept the question unmoved to the present time. The number of suits brought in this county and the certainty that the time limited for the session of the court would not be sufficient for the old and new business forced the question on us, and I believe it cannot be looked at without surprize that it has been so long dormant. I apprehend that it will be indispensible for the U.S. to increase the number of its courts and indeed from what passed during the war and what is now doing in evading the revenue laws I think they should not rely on the half way services of the State courts, but establish some […] inculcate & enforce honorable principles. The frontiers of this state & Vermont especially want looking to and I think a very respectable court should be formed for their use. If there could be a mixture of respectable federalists in it, it would have a good effect in correcting that most dangerous creed of the party that nothing which the govt. does is entitled to a voluntary support.
                    I have almost persuaded myself that your recollection of me had considerable influence in placing Mr. Dox in the office I solicited for him and of

course have considered it as a pledge, which it undoubtedly is let the motive have been what it might, that he would be continued if his conduct should be good. Before he was appointed his pretensions were but equal to others who were untried, but after trial he may fairly claim a preference and the interest of the U.S. would forbid the office being […]ded in new hands. I understand that […] will be made to procure the office for Southwick, but I cannot for a moment believe, whatever may be Mr. D’s fate, that S can be successful. Perhaps no man in the U. S has acted more unworthily or endeavoured to do more mischief. When Duane was appointed a Lt. Colonel at the close of Mr. J’s administration I was really mortified and indeed know it declared in this state, where all have been ready to abuse the govt. when opportunity offered, that it was done to promote your election, but that appointment was nothing to this. Duane is not a gentleman but he had been undeviating in his republicanism. S. has been it’s bitterest enemy and has done every thing likely to injure public affairs in hopes of disgracing its officers. It need not surprize you if he should have a great support among republicans here for you may rely upon it, that a great number of persons remain Clintonians who pretend to have withdrawn themselves because the people went before them, and wish for such an opportunity of raising his standard again as S.s appointment would afford. S. withal is a thoughtless, […] who has been in the receipt of a vast income and is now bankrupt.
                    I have now done with such subjects forever and feel much more disposed to congratulate you on the prospect of your early release from the importunity of office hunters than to let my wishes add to your troubles. I sincerely hope that the remainder of your administration may be as tranquil as the former part has been stormy and that your retirement may be as happy as your long series of useful services to your country deserves. I am very respectfully yr mo. ob. st.
                    
                        
                            John Nicholas
                        
                    
                